Chief Justice Mercur
delivered the opinion of the court, January 5th, 1885.
This action .of trespass was brought under Section 1 of the Act of 8th May, 1876: Pur. Ann. Dig. 2000, pi. 9. The section consists of two parts. The first part declares if any person or corporation shall mine or dig out any coal, iron or other minerals, knowing the same to be upon the lands of another person or corporation without the consent of the owner, the person or corporation so offending shall be guilty of a misdemeanor, and on conviction thereof shall be fined or imprisoned, as therein provided. The other part proceeds: “And the person or corporation so offending .shall be further liable to pay to such owner double the value of said coal, iron or other materials so mined, dug out or removed, or in case of the conversion of the same to the use of such offender or offenders, treble the value thereof, to be recovered, with costs of suit, by action of trespass or trover, as the case may be; and no prosecution by indictment under this Act shall be a bar to such action.”
The claim was for both double and treble damages, under the second portion of the section. No question therefore arises as to the character or degree of proof necessary to convict on an indictment.
The plaintiff in error contends that it is neither a person nor a corporation within the meaning of the Act of 1876, and therefore not subject to the penalties and liabilities prescribed thereby. The fact relied on to, support this view is that it is an association formed under the Act of 2d June, 1874, which provides for the formation of limited partnerships.
Sucli an association is not technically a corporation. Yet it has many of the characteristics of one. It can sue and be sued in its association name only. The longest period of its duration is fixed by the Act which provides for its existence. Like most corporations its capital (except in certain cases designated by the Act) is alone liable for its debts. The making of any division of profits which shall at the time diminish or impair the capital of the association is prohibited, and a personal liability is imposed on any manager consenting thereto. The omission to use the word “limited” may make *151each person participating therein personally liable for any indebtedness arising on writings executed and Used in the transaction of its business. The Act further provides for a dissolution of'the association,'for winding up its business, and for the distribution of its property. It may not be improper to call such an association a quasi corporation. If not a corporation, it is a person. It is either a natural or an artificial person. There is no intermediate place for it to occupy, no other name for it to bear. It'cannot claim an existence which •exempts it from all liabilities imposed on either class of persons. In law the main division of persons is between natural and artificial persons. The latter class are corporations. Hence it is said in Sedgwick on Statutes, 372, the word “ persons ” includes artificial persons, corporations and quasi corporations. So it is declared in Potter’s Dwarris, 283, that although parishes are neither bodies politic 'nor corporate or persons, yet the words every body politic or corporate, and person or persons, extend to and includes parishes.
The argument of the plaintiff in error, if sound, proves too much. If it is neither'a person nor a corporation, for purposes of liability under the Act of 1876, it is not under the Act for the purpose of protecting its own property and for the recovery of damages for injury done thereto. The same language applied to the wrongdoer applies to the party injured. It is if “any person or corporation” shall commit the illegal acts named “upon the lands of another person or corporation.”
It cannot be that this statute has no application to such an association-. We are clearly of the opinion that the language is sufficiently broad-to subject it to the penalties therein imposed, and to give it the rights thereby secured.
The second assignment presents no just cause for the plaintiff in error'to complain. The learned judge affirmed the fourth point submitted by the defendant below, and to bring it more distinctly to the attention of the jury, charged that to recover the penalty the association or its agónt wlio hacTluithdntyTo mana^''"thw'mime'''mu-s4'''h'a"ve'’d?ndwh'they were'over ’ on the Kñd of~fEe plaintiybelow ;”ahd ílihtjhAby direct evidence such as will satisfy jtihajqry beyond a reasonable 3M^6TB^,'^Bém¥nagér óe person who had. the power acTualTyTcnevv he was on her land, and knowing it, went on and tooTTout-The cdaT.” Certainly this language impose3'as"MghWd^fee“<Jf"prSof as the law requires. It is all that would have been required if the association had been on -trial for some criminal offence. What proof will be' necessary to convict of a misdemeanor under the first part of the section is a question that does not now arise, and we intimate no opinion thereon.
*152In the absence of any instructions being asked for on the question arising under the third assignment, we see no error therein. The language is not calculated to mislead the jury.
■ There is no merit in the fourth assignment. The counts are of the same nature, and the same judgment may be given on them. They may therefore be joined, although the pleas may be somewhat different. An objection now comes rather late to raise a question without substance, which was not presented by any plea entered.
The charge as to the measure of damages is very fair. It declares the measure of damages is the fair value of the coal in place. If,' however, the evidence failed to fix its value there, then the measure would be what it was -worth at the pit’s mouth, or in a distant market, deducting therefrom what it would cost to put or take it there.
This instruction did not allow speculative damages. It indicated the proper way of ascertaining the actual damages: Eby v. Schumacher, 5 Casey 40; Schmertz et al. v. Dwyer, 8 P. F. S. 335. We discover no error which demands correction.
Judgment affirmed.